DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 11/30/2021have been fully considered.
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), Applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 112(d), Applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. §103, Applicant’s and Examiner’s amendment(s) to the claim(s) has/have overcome the claim rejection(s).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“pressing device (i.e. generic placeholder), which is configured to press the compacting surface towards the movable surface, so as to press the layer of powder material interposed between them (i.e. functional language)” in claim 1 with a plurality of rollers as the corresponding structure disclosed in at least [0053-0057], [0092] and Fig. 1 of applicant’s published application; and 
“hydraulic operating unit (i.e. generic placeholder), configured for allowing variation of a distance of the pushing unit with respect to the compacting surface” in claim 1 with hydraulic jacks, a pump, a tank for storing hydraulic oil, a delivery duct, a pressure-regulating valve, and a pressure sensor as the corresponding structure disclosed in at least [0074-0080] and Fig. 3A of applicant’s published application. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Shane K. Jensen on 12/28/2021.
The application has been amended as follows: 
In the Claims: 
(Currently Amended) A device for compacting a layer of powder material comprising ceramic powder, the device comprising:
a movable surface, which is configured to substantially move together with the layer of powder material in a predefined feeding direction;
a compacting belt, which is provided with a compacting surface facing the movable surface and is substantially movable in the feeding direction;
a pressing device, which is configured to press the compacting surface towards the movable surface, so as to press the layer of powder material interposed between them; and
an expansion countering device, which is configured to act upon the compacting belt, so as to partially counter [[the]] expansion of the layer of powder material downstream of said pressing device;
wherein the expansion countering device
layer of powder material at least ten times greater than a second pressure exerted on the layer of powder material by the pushing unit;
the pushing gas cushion being created where the device is configured to let the layer of powder material expand;
wherein the pushing unit comprises at least one pusher, which is supplied with the gas under pressure, so that said at least one pusher is separated relative to said compacting belt by means of said pushing gas cushion;
wherein the compacting surface [[being]] is arranged between the at least one pusher and the movable 
wherein said pushing unit further comprises at least one sensor, which is designed to detect [[the]] speed and pressure of the gas located in said pushing gas cushion and[[/or]] one or more physical parameters of the gas flowing out of said pushing gas cushion into [[the]] an external environment;
wherein said at least one sensor is designed to detect [[the]] a flow rate of the gas flowing out of said pushing gas cushion into the external environment;
wherein said expansion countering device further comprises: 
an electronic control unit; 
a hydraulic operating unit configured for allowing variation of [[the]] a distance of the pushing unit with respect to the compacting surface; and 
a pneumatic operating unit configured for supplying the gas under pressure to the at least one pusher, the pneumatic operating unit comprising a compressor[[,]] and a gas supply duct by means of which the gas under pressure is supplied into a recess of the at least one pusher;
	wherein the hydraulic operating unit and the pneumatic operating unit are connected to the electronic control unit; and 
wherein the electronic control unit is programmed to control operating parameters of the hydraulic operating unit and the pneumatic operating unit such that i) said at least one pusher exerts, upon said compacting belt, said compression action that partially counters the expansion of the layer of powder material downstream of the pressing device in a controlled manner, ii) said at least one pusher is separated relative to said compacting belt by means of said pushing gas cushion, iii) said pushing unit exerts on the layer of powder material the second pressure to control the expansion of the layer of powder material downstream of the pressing device, and iv) said gas flowing out of said pushing gas cushion into the external environment avoids direct contact between a peripheral projecting edge of the at least one pusher and the compacting belt
5. (Cancelled) 
6. (Currently Amended) The device according to claim 1,the peripheral projecting edge.
11. (Currently Amended) The device according to claim 1, whereinthe at least one pusher is made of a material that is porous to gases.
12. (Currently Amended) The device according to Claim 11, wherein said material porous to gases comprises a plastic or metal matrix, which is suited to enable [[the]] passage of the gas under pressure through the at least one pusher to form the pushing gas cushion.
15. (Currently Amended) The device according to claim 1, wherein the movable surface is configured to support and convey the layer of powder material in the feeding direction; the compacting surface is  and the second pressure exerted on the layer of powder material is at least partially oriented downwards.
16. (Currently Amended) The device according to claim 1, wherein, in use, the layer of powder material is fed forward by the movable surface through a continuous compacting station
wherein the continuous compacting station comprises the compacting belt and a further flexible compacting belt[[,]] overlapping the compacting belt;
wherein an [[the]] upper part of the further flexible compacting belt[[,]] is substantially horizontal[[,]] and defines a further compacting surface positioned below and in direct contact with the movable surface, so as to sustain it by resting against it;
wherein the expansion countering device further comprises a lower plate, which is positioned below and in direct contact with the further compacting surface; and
wherein pressure exerted flexible compacting belt by the pushing unit 
17. (Currently Amended) The device according to claim 1, wherein the pushing gas cushion is created where the moveable surface and the compacting belt diverge so as to get farther apart in the feeding direction.
Reasons for Allowance
Claims 1, 3, 6-8, 11-12, and 15-17 are allowed. 
The following is an examiner’s statement of reasons for allowance:
A primary reason why the claimed invention is deemed novel and non-obvious over the prior art of record to a device for compacting a layer of powder material comprising ceramic powder as instantly claimed is that the prior art of record, alone or in combination, fails to teach or reasonably suggest “an 
expansion countering device comprising a pushing unit, which is configured to release a gas under pressure, so as to create a pushing gas cushion on said compacting belt in order to exert, upon said compacting belt, a compression action that partially counters the expansion of the layer of powder  wherein said pushing unit further comprises at least one sensor, which is designed to detect speed and pressure of the gas located in said pushing gas cushion and one or more physical parameters of the gas flowing out of said pushing gas cushion into an external environment; wherein said at least one sensor is designed to detect a flow rate of the gas flowing out of said pushing gas cushion into the external environment; wherein said expansion countering device further comprises: an electronic control unit; a hydraulic operating unit configured for allowing variation of a distance of the pushing unit with respect to the compacting surface; and a pneumatic operating unit configured for supplying the gas under pressure to the at least one pusher, the pneumatic operating unit comprising a compressor and a gas supply duct by means of which the gas under pressure is supplied into a recess of the at least one pusher; wherein the hydraulic operating unit and the pneumatic operating unit are connected to the electronic control unit; and wherein the electronic control unit is programmed to control operating parameters of the hydraulic operating unit and the pneumatic operating unit such that i) said at least one pusher exerts, upon said compacting belt, said compression action that partially counters the expansion of the layer of powder material downstream of the pressing device in a controlled manner, ii) said at least one pusher is separated relative to said compacting belt by means of said pushing gas cushion, iii) said pushing unit exerts on the layer of powder material the second pressure to control the expansion of the layer of powder material downstream of the pressing device, and iv) said gas flowing out of said pushing gas cushion into the external environment avoids direct contact between a peripheral projecting edge of the at least one pusher and the compacting belt” as instantly claimed. In addition, a modification/replacement of the expansion countering device in the device of Valli (WO 2013050865A1), which is the closest prior art of record, with the claimed expansion countering device renders the intended purpose of the device of Valli unsatisfactory and changes the principle of operation of the device of Valli. The intended purpose/operation of the device of Valli is to provide a differentiated pressure in the transverse direction with respect to the direction of advancement .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743